                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID ROBERT BENTZ,

                Plaintiff,

         v.                                               Case No. 3:18-cv-00017-JPG-RJD

 DR. NEWBOLD,

                Defendant.

                                 MEMORANDUM AND ORDER

J. PHIL GILBERT, DISTRICT JUDGE

       This matter comes before the Court on the Report and Recommendation (“Report”) (ECF

No. 73) of Magistrate Judge Reona J. Daly with regard to the defendant’s motion for summary

judgment for failure to exhaust administrative remedies (ECF Nos. 49.) The Court may accept,

reject, or modify—in whole or in part—the findings or recommendations of the magistrate judge

in her Report. FED. R. CIV. P. 72(b)(3). The Court must review de novo the portions of the report

to which objections are made. Id. “If no objection or only partial objection is made, the district

court judge reviews those unobjected portions for clear error.” Johnson v. Zema Sys. Corp., 170

F.3d 734, 739 (7th Cir. 1999).

       Here, the plaintiff has filed an objection to the Report (ECF No. 74), so the Court has

reviewed the matter de novo. This exhaustion issue presented a very simple credibility

determination as to whether the plaintiff (1) did in-fact submit a grievance relating to the defendant

on June 10, 2015, and (2) if he did not, then whether any of the plaintiff’s other grievances satisfy

the Prison Litigation Reform Act’s exhaustion requirement, 28 U.S.C. § 1997e(a). The plaintiff’s

objection quickly rehashes what he already argued in response to the defendant’s motion for

summary judgment, and for the reasons that Magistrate Judge Daly thoughtfully explained in her

                                                  1
Report following a hearing on the issue pursuant to Pavey v. Conley, 544 F.3d 739 (7th Cir. 2008),

the Court finds the plaintiff’s arguments to be wholly without merit. Accordingly, the Court:

   •   ADOPTS the Report in its entirety (ECF No. 73);

   •   OVERRULES the plaintiff’s objections (ECF No. 74);

   •   DISMISSES this case WITHOUT PREJUDICE for the plaintiff’s failure to exhaust his

       administrative remedies; and

   •   DIRECTS the Clerk of Court to enter judgment accordingly and close this case.

IT IS SO ORDERED.

DATED: MARCH 19, 2019
                                                    s/ J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    DISTRICT JUDGE




                                                2
